                                   UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF IOWA
                                               110 E. Court Avenue, Suite 300
                                                Des Moines, Iowa 50309−2044
                                                   www.iasb.uscourts.gov

In the Matter of:                                                          Case No. 19−01183−als7
Scott Brian Hubbell

                                      Debtor(s)
Deere & Company et al.
                                     Plaintiff(s)                          Adversary No. 19−30068−als
vs.

Scott Brian Hubbell
                                  Defendant(s)

                      Notice and Order Regarding Telephonic Hearing on:
        STATUS CONFERENCE Re: Motion for Default Judgment (#4) and Answer to Complaint (#8)
                            (date entered on docket: February 3, 2020)

TO:
Wesley B. Huisinga, Attorney for Plaintiff, (319) 365−9461
Samuel Z. Marks, Attorney for Defendant, (515) 276−7211

YOU ARE HEREBY NOTIFIED that the Court will conduct a telephonic hearing on March 3, 2020.
 Parties should be prepared to accept the Court's call during the 02:30 PM CDT hour or as soon thereafter as
possible.
 Time allotted for Hearing: 10 Minutes


Deadlines

   IT IS HEREBY ORDERED that:

      • Objections, if no bar date preceded this motion, are due on or before N/A.
      • Exhibits, if any, shall be exchanged and submitted by N/A. Exhibit list(s) must be filed with the Clerk of
        Court by the same date.
              • Exhibits must be in pdf format. Exhibits shall be submitted to the Clerk's Office on DVD/CD or USB
                drive OR to Chambers at als_exhibits@iasb.uscourts.gov.
              • The electronic exhibits must be clearly labeled with the number or letter, which corresponds to the
                exhibit list.
              • Plaintiff(s) shall use consecutive numbers; Defendant(s) shall use consecutive letters. If a matter
                involves multiple parties, self−explanatory acronyms should be used in addition to numbers or letters.
              • The exhibits submitted to the Clerk's Office will be identified, stored and utilized to designate the
                official record.
      • Briefs due on or before N/A.

Scheduling/Continuances

  If no objection is filed by the date indicated above, the court may enter an order on the uncontested matter
and cancel the hearing.

   The parties shall promptly advise the judge's chambers at 515−284−6118 of any resolution or change in attorney
handling the hearing.

   An attorney seeking a continuance must file a motion to continue hearing that indicates good cause for the
continuance and that contains a professional or verified statement that one's client and all opposing parties have been
contacted and that those entities either consent to or resist the motion.

Contact Jan Kirschman, Courtroom Deputy, 515−323−2836, jmk@iasb.uscourts.gov or
Allie Quin, Law Clerk, 515−284−6119, acq@iasb.uscourts.gov
Judge Anita L. Shodeen
United States Bankruptcy Judge
